Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021, has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Darley-Emerson on November 17, 2021.

The application has been amended as follows: 

	The Claims:
	In claim 1, line 2, before “benefit” insert – from about 0.01 wt% to about 10 wt% of the fabric treatment composition of --.

	In claim 16, line 2, delete “, by weight”.
	In claim 17, line 2, delete “by weight”.
	In claim 18, line 2, delete “by weight”.  
	Cancel claims 19 and 20.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Note that, Applicant’s amendment, Applicant’s arguments, terminal disclaimer, the Examiner’s Amendment, and the comparative data provided in the instant specification are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Lant et al (US 2016/0319228).  Lant et al teach a cleaning composition comprising a nuclease enzyme, and a surfactant system comprising an anionic surfactant and a nonionic surfactant.  See para. 3.  The total level of surfactant in the cleaning composition is preferably from 5 to 80% by weight.  See paras. 41-44.  However, Applicant has provided comparative data in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Table 2 of the instant specification provides comparative data showing the unexpected and superior deposition of benefit agent capsules (i.e., polyacrylate perfume capsules) properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Accordingly, since Applicant has provided comparative data showing the unexpected and superior properties of the claimed invention, the instant claims are deemed allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/November 17, 2021